Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  ALLOWANCE
1.    Claims 2-6 are allowable while 1 is cancelled. 
2.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a nozzle side refrigerant flow rate is a flow rate of the refrigerant flowing from the branch portion into the nozzle portion, a suction side refrigerant flow rate is a flow rate of the refrigerant flowing from the branch portion into the suction side decompressor, an outflow side heat exchange area is an area of a heat exchange portion of the at least one outflow side evaporation portion of the leeward evaporator, Serial No. 16/743,804Page 3 of 12a suction side heat exchange area is an area of a heat exchange portion of the suction side evaporation portion of the leeward evaporator, an outflow side evaporation temperature is a refrigerant evaporation temperature in the at least one of the plurality of outflow side evaporation portions of the leeward evaporator, a suction side evaporation temperature is a refrigerant evaporation temperature in the suction side evaporation portion of the leeward evaporator, the at least one of the nozzle portion or the suction side decompressor is configured to adjust the area of the refrigerant passage such that a flow rate proportion of the suction side refrigerant flow rate in a sum of the suction side refrigerant flow rate and the nozzle side refrigerant flow rate is equal to a predetermined reference flow rate proportion, and an area proportion of the suction side heat exchange area in a sum of the suction side heat exchange area and the outflow side heat exchange area is designed such that a temperature difference between the outflow side evaporation temperature and the suction side evaporation temperature is at or below a predetermined reference temperature difference while the flow rate proportion is equal to the reference flow rate proportion.
3.         Closest prior art: Nishino et al. (JP 2016/102594) discloses an ejector refrigeration cycle (ejector type refrigeration cycle 10; Fig. 13 comprising: a compressor (17) configured to compress a refrigerant and discharge the refrigerant: a radiator (12) configured to release heal of the refrigerant that flowed out of the compressor (11); a branch portion (14) configured to divide a flow of the refrigerant that flowed out of the radiator (12) into one flow (low towards elector 13) and another flow (flow towards a fixed throttle 19): an ejector (13) that has a nozzle portion (1$a)} configured to decompress the refrigerant of the one flow (low towards elector 1} that was divided al the branch portion (14), the refrigerant being ejected from the nozzle portion (14a), a refrigerant suction port 15c) through which the refrigerant is drawn by a suction force of the ejected refrigerant (par. 10), and a pressure increasing portion (a diffuser or booster section 15d) in which the refrigerant ejected from the nozzle portion (13a) and the refrigerant drawn through the refrigerant suction port (14c) are mixed, the pressure increasing portion (13d) being configured to increase a pressure of the mixture (par. 37);
a suction side decompressor (19) configured to decompress the refrigerant of the other flow (flow towards a fixed throttle 19) that was divided at the branch portion (74); a windward evaporator (wind-side evaporator 17) configured to exchange heat between the refrigerant and a cooling target fluid (air) to evaporate the refrigerant; and a leeward evaporator (a leeward evaporator 18) configured to exchange heat between the refrigerant and the cooling target fluid that passed through the windward evaporator (17) to evaporate the refrigerant, wherein the windward evaporator 17) includes at least one outflow side evaporation portion (a first outflow side evaporation portion 17a) of a plurality of outflow side evaporation portions (a first 17a, a second 18a, and a third 17b outflow side evaporation portions} configured to evaporate the refrigerant that flowed out of the pressure increasing portion (13d) and allow the refrigerant to flow to an inlet of the compressor (11), the leeward evaporator (18) includes at least one outflow side evaporation portion {a second outflow side evaporation portion 17a) of the plurality of outflow side evaporation portions (7a, 18a, 17b, 18b), and a suction side evaporation portion (18b) configured to evaporate the refrigerant that was decompressed by the suction side decompressor (79) and allow the refrigerant to How to the refrigerant suction port (15c), at least one of the nozzle portion (15a) or the suction side decompressor (19) is configured to change an area of a refrigerant passage (to adjust the passage area; par. 222), an outflow side evaporation temperature is a refrigerant evaporation temperature (par. 134) in the at least one outflow side evaporation portion (16a, 186) of the leeward evaporator (18), a suction side evaporation temperature is a refrigerant evaporation temperature in the suction side evaporation portion (18b) of the leeward evaporator (18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763